IN THE SUPREME COURT OF PENNSYLVANIA




IN RE: APPOINTMENT TO                    : No. 254
                                         :
APPELLATE COURT PROCEDURAL               : APPELLATE COURT RULES DOCKET
                                         :
RULES COMMITTEE                          :


                                    ORDER


PER CURIAM:


             AND NOW, this 19th day of June, 2015, Robert M. Palumbos, Esquire,

Philadelphia, is hereby appointed as a member of the Appellate Court Procedural Rules

Committee for a term of three years commencing July 15, 2015.